PER CURIAM.
Appellee has filed a motion to quash an interlocutory appeal seeking to review (1) an order of taking entered pursuant to Chapter 74, Florida Statutes, F.S.A., in a proceeding ancillary to condemnation proceedings, and (2) an order in the condemnation proceedings denying certain motions and objections interposed by appellant. The motion to quash is treated as a motion to dismiss the appeal.
Interlocutory appeals are not available in actions at law except in respect to orders relating to venue or jurisdiction over the person. F.A.R. 4.2, 31 F.S.A. A condemnation proceeding is essentially an action at law. It was a recognized proceeding at common law prior to the enactment of Chapter 74, Florida Statutes, F.S.A., here involved. Statutory proceedings are generally treated as actions at law unless by their nature of definition they fall clearly within the general area of equity procedure, pleading and practice, as traditionally recognized. The statutory proceedings under Chapters 73 and 74, Florida Statutes, F.S.A., are proceedings in rem and are triable on the law side of the court even though some of their aspects involve equitable principles.
It appearing that the orders in question are not final in character and that they do not fall within the exceptions created by the rule, the interlocutory appeal is dismissed.
STURGIS, C. J., and CARROLL, DONALD and WIGGINTON, JJ., concur.